Citation Nr: 0102619	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  98-07 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD) following a grant 
of service connection.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1970 until 
November 1973.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan. 


FINDING OF FACT

The veteran's PTSD is manifested by total occupational and 
social impairment due to such symptoms as paranoia, 
sleeplessness, social isolation, suicidal ideation, an 
inability to get along with others, and flashbacks and 
nightmares about Vietnam.


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for 
PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.125, 4.130, 4.132, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The record shows that the veteran suffers from PTSD due to 
traumatic events he experienced while serving in the Republic 
of Vietnam during the Vietnam era.  As a result, a January 
1998 rating decision granted service connection for PTSD.  
The RO assigned a temporary total evaluation from May 27, 
1997, to June 30, 1997, for a period of hospitalization under 
the provisions of 38 C.F.R. § 4.29.  Following the 
termination of this total evaluation, the RO assigned a 50 
percent evaluation from July 1, 1997.  The veteran filed a 
notice of disagreement with respect to the 50 percent 
evaluation, and this appeal ensued.  As this is a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staging."  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The RO issued a March 1998 rating decision which assigned an 
earlier effective date for the award of service connection 
for PTSD.  The RO assigned a temporary total evaluation under 
the provisions of 38 C.F.R. § 4.29 for a period of 
hospitalization from July 8, 1996, to August 31, 1996.  The 
RO assigned an additional temporary total evaluation for a 
period of hospitalization from March 3, 1997, to April 30, 
1997.  Following the termination of each of these total 
evaluations, the RO continued the original 50 percent 
evaluation.  

The veteran was first hospitalized by VA from July to August 
1996 for PTSD symptoms involving depression, difficulty 
sleeping, a decrease in appetite, and suicidal ideation.  The 
veteran stated that he did not care about "anything or 
anyone", that he did not want to be around people.  He said 
he was married in 1982 but had not seen his wife since 1986.  
He had no children.  A mental status examination revealed 
that the veteran was alert, oriented times three, and in good 
contact with reality.  He had good insight and judgment.  His 
affect was blunted, mood was labile, and he became tearful on 
occasion during the interview.  He was not currently suicidal 
or homicidal.  Speech was regular in rate and rhythm, and he 
was coherent and goal directed.  At the time of his 
discharge, the veteran was not psychotic, and there was no 
evidence of any major depression.  It was also determined 
that he was physically and mentally competent.  Based on 
these findings, the diagnosis was PTSD.  A Global Assessment 
of Functioning (GAF) score of 60 was assigned.

During his second VA psychiatric hospitalization from March 
to April 1997, the veteran was admitted for complaints of 
mood swings, social isolation, depression, sleep problems, 
and significant weight loss since his last admission.  
Objectively, the veteran was alert, fully oriented, and in 
good contact with reality.  His judgment and insight were 
good, his affect was appropriate, and his mood was euthymic.  
He was neither suicidal nor homicidal.  His speech was 
regular in rate and rhythm.  His memory was grossly intact, 
and he appeared coherent and goal directed.  There was no 
evidence of delusions or hallucination.  During his 
admission, he continued to complain of PTSD symptoms but 
appeared mentally competent with no signs of psychosis.  The 
diagnosis was PTSD, chronic, and a GAF score of 41/50 was 
assigned.  

The veteran was hospitalized at a VA facility from May to 
June 1997 for PTSD symptoms involving depression, mood 
swings, suicidal ideation, and difficulty sleeping.  A mental 
status examination upon admission showed that he was alert, 
oriented times three, and had good contact with his 
environment.  Affect was blunted, mood was somewhat 
depressed, and judgment and insight were fair.  He was not 
suicidal or homicidal.  Speech was regular in rate and 
rhythm, and he appeared coherent and goal directed.  At the 
time of his discharge, he did not exhibit any signs of 
psychosis.  He continued to complain of PTSD symptoms but was 
not suicidal or homicidal.  Based on these findings, the Axis 
I diagnosis was PTSD, chronic.  A GAF score of 45 was 
assigned.  It was noted that his PTSD was chronic and would 
likely interfere with his ability to adjust outside the 
hospital setting.  It was also noted that these symptoms 
would most likely increase in both frequency and severity 
during periods of increased stress. 

The record shows that the veteran filed a claim for Social 
Security Administration benefits in June 1997.  Records 
associated with that claim reflect that he had been unable to 
work since June 1995 due to anxiety related disorders, to 
include PTSD.  It was noted that he had marked restriction 
concerning activities of daily living and marked difficulties 
in maintaining social functioning.  

The veteran underwent a psychodiagnostic assessment by VA in 
August 1997.  The veteran reported that he was divorced, 
homeless and unemployed, and that he suffered from depression 
and a sleep disorder.  The examiner determined that the 
veteran's symptoms were longstanding and chronic and put him 
in the severe range.  As such, the Axis I diagnoses included 
(1) PTSD, chronic, severe, with psychotogenic features; (2) 
major depression, recurrent; and (3) alcohol abuse in 
remission for two years.  Under Axis IV, for psychosocial 
stressors, the examiner noted loss of family, homelessness, 
and unemployment for ten years.  The examiner also assigned a 
GAF score of 35. 

The veteran was afforded a psychological evaluation in 
October 1997 in connection with his claim for non-VA 
disability benefits.  The veteran described a history of 
severe substance abuse which had been in remission for the 
past two years.  He said he still struggled with PTSD 
symptoms such as nightmares, sleeplessness, fatigue, 
flashbacks, hypervigilence, and a fear of being injured.  He 
reported a decrease in social contact with others because he 
was "not able to put up with any crap."  He also would 
avoid crowded areas.  He stated that he "just don't care 
about anything anymore" and that he was easily overwhelmed 
by stress.  He disclosed that he had been living at the YMCA 
for the past year and a half.  He said he had some contact 
with the other residents and with patients from his therapy 
group, but that he had no other involvement with people.  He 
said he enjoyed reading and playing cards, and that he spent 
most of his days at the YMCA where he would read, watch 
television, and attend group therapy sessions.

On mental status examination, the veteran appeared to be in 
contact with reality.  When asked to describe his self-
esteem, he replied that "he was not evil."  He appeared to 
have a minimal amount of insight into his concerns.  He 
exhibited an increased level of motor activity and did not 
appear very relaxed.  He tried to be pleasant but was 
described as abrasive.  He was quite spontaneous when 
answering questions, but his responses were often vague and 
poorly organized.  He denied any hallucinations or delusions 
but described some persecutory beliefs, including his fear 
that others were "out to screw me."  He described some 
suicidal ideation over the past few days, with no prior 
attempts reported.  He described his typical emotional 
functioning as, "I don't give a shit very often."  He 
displayed moderate hesitation, tapping his knee, and had a 
generally deflated affect.  He was oriented and showed no 
significant impairment in memory.  The examiner concluded 
with diagnoses of PTSD, chronic, with delayed onset; and 
polysubstance dependence, in sustained full remission.  A GAF 
score of 60 was assigned.  The examiner also assessed the 
veteran's prognosis as poor, and determined that he was not 
capable of managing his funds.   

At a November 1997 VA psychiatric examination, the veteran 
reported difficulty sleeping, nightmares, anger, social 
isolation, and a feeling of impending death.  He said he got 
"pissed off" easily, and that he was on Zoloft which helped 
control his anger.  He indicated that he had no friends, 
preferred to be by himself, and had been unemployed for the 
past three years.  The examiner noted that the veteran had 
long hair which was uncombed and unwashed.  He had a short 
mustache and was otherwise unshaven.  He wore Army fatigues 
and an old pair of jeans with a rip across the right knee.  
During the interview, his body was in constant motion with 
gross movements of the legs.  He had difficulty answering 
questions and demonstrated increased motor activity.  His 
speech was distinct but had a "crackling" quality.  His 
thoughts showed no evidence of delusions or hallucinations.  
Under Axis I, the examiner noted PTSD based on (a) traumatic 
Vietnam war experiences, (b) nightmares, (c) suicidal 
ideation, (d) isolation and alternating moods, (e) impaired 
interpersonal relationships, and (f) diminished social 
interactions.  The examiner determined that the veteran's 
current GAF score was 40.  

The veteran was hospitalized again by VA from April to May 
1998 for PTSD symptoms.  It was noted that there was no 
significant change from his prior admissions at that facility 
in 1996 and 1997 except for a fracture of the right fifth 
metacarpal bone due to punching a door.  The Axis I diagnosis 
was PTSD, and a GAF score of 30 was assigned.  

In July 1998, the veteran testified before a hearing officer 
at the RO concerning the nature and severity of his PTSD.  
The veteran indicated that he had been hospitalized four 
times over the past two years for PTSD symptoms.  He 
disclosed that his last admission occurred after he punched a 
door and broke his hand because he was angry at a friend.  He 
explained that he avoided people and generally stayed in his 
apartment.  He said his most recent job was three years ago 
where he handed out telephone books.  

The veteran was afforded an additional VA psychiatric 
examination in August 1998 to evaluate the nature and 
severity of his PTSD.  During the interview, the veteran 
reported paranoia, depression, nightmares, irritability, 
increased isolation, a loss of interest in usual activities, 
loss of anger control, an inability to maintain friendships, 
impassivity and potential for violence, and frequent suicidal 
ideation.  He reported no change in his symptoms over the 
past year.  He said he was unable to work due to arthritis 
and an inability to control his anger.  On mental status 
examination, the veteran appeared disheveled with long gray 
hair.  He was tremulous and extremely anxious throughout the 
interview, with his legs constantly shaking.  He appeared 
coherent, and his speech was of normal rate and rhythm.  His 
short-term memory was impaired, and he had difficulty 
remembering whether he was separated or divorced.  His affect 
was restricted and anxious, his mood was dysphoric, and his 
insight was moderate.  No evidence of psychosis was present.  
He reported frequent suicidal ideation but denied homicidal 
ideation.  The examiner concluded with Axis I diagnoses of 
PTSD and intermittent alcohol dependence.  A GAF score of 40 
was provided. 

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990). 

As noted, the veteran's PTSD is currently evaluated as 50 
percent disabling under the criteria for rating mental 
disorders.  Under these criteria, a 50 percent evaluation is 
warranted for PTSD when the disorder causes occupational and 
social impairment, with reduced reliability and productivity, 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once per week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 evaluation is warranted when a veteran's PTSD creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's PTSD is most consistent with a 
100 percent evaluation under the criteria for evaluating 
mental disorders since the initial date of service 
connection.  Initially, the Board notes that the veteran has 
been diagnosed with psychiatric disorders other than PTSD, 
namely major depression and alcohol dependence.  It is also 
unclear whether the veteran's alcohol dependence has been in 
remission.  Nevertheless, as no medical opinion separates the 
effects of his service-connected PTSD from his nonservice-
connected depression and alcohol dependence, the Board will 
attribute all signs and symptoms to his PTSD.  See Mittleider 
v. West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition).  

It appears that the veteran's PTSD renders him totally 
impaired in both occupational and social functioning due to 
such symptoms as paranoia, depression, anxiety, 
sleeplessness, nightmares about Vietnam, suicidal ideation, 
outbursts of anger, and an inability to get along with 
others.  The veteran has not worked while his claim has been 
pending, other than a temporary job handing out telephone 
books, and has been receiving Social Security Administration 
benefits since 1995 due to his inability to maintain 
employment because of PTSD.  The veteran's total impairment 
is also evidenced by the fact that he has experienced periods 
of homelessness, and was noted to be residing at the YMCA.  
The Board stresses, moreover, that several mental health care 
professionals have characterized the veteran's PTSD as 
severe.  

The veteran's PTSD was evaluated as 50 percent disabling for 
the period between his initial hospitalization from July to 
August 1996 until he was admitted again in March 1997.  
During this period of approximately seven months, the record 
is devoid of clinical evidence concerning the nature and 
severity of his PTSD.  Turning to the 1996 hospitalization 
report, the veteran was assigned a GAF score of 60.  Under 
the Diagnostic Criteria from DSM-IV, a score of 60 is 
appropriate where behavior is manifested by moderate symptoms 
(e.g. flat affect, circumstantial speech, and occasional 
panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends and 
conflicts with peers and co-workers).  Quick Reference to the 
Diagnostic Criteria from DSM-IV 46-47 (1994).  This score 
does not appear to reflect an evaluation in excess of 50 
percent under the criteria for rating mental disorders.  
Nevertheless, the Board notes that that score was assigned in 
a hospital setting and may not reflect his overall ability to 
function independently in a non-institutional setting.  Also, 
subsequent evidence discloses that the veteran's PTSD was 
indeed more severely disabling than reflected in a GAF score 
of 60.

In this regard, when readmitted in March 1997, the veteran 
was assigned a GAF score of 41/50.  Since then, the veteran's 
GAF scores have generally ranged from 35 to 40, with a score 
of 60 assigned during a psychological evaluation in October 
1997.  Under DSM-IV, scores ranging from 21 to 30 encompass 
behavior which is considerably influenced by delusions or 
hallucinations OR serious impairment in communications or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) OR an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A score ranging between 31 to 40 
contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant), OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  Finally, a 
score between 41 and 50 is appropriate where behavior is 
manifested by serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job) 
(emphasis added). ).  Id.  The Board finds that these GAF 
scores reflect a disability which is contemplated in the 
criteria for a 100 percent evaluation under the criteria for 
rating mental disorders.  

Based on the foregoing, the Board finds that the veteran's 
PTSD renders him totally disabled with respect to social and 
occupational functioning as defined under the criteria for 
rating mental disorders.  Accordingly, a 100 percent 
schedular disability evaluation for PTSD is warranted since 
the initial date of service connection. 


ORDER

Entitlement to an initial 100 percent schedular disability 
evaluation for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

